Citation Nr: 1713485	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  08-35 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the cervical spine.

2.  Entitlement to an initial evaluation in excess of 20 percent for a medial meniscus tear of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 percent for bicipital tendinitis of the left (minor) shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The appellant is a Veteran who had active Air Force service from August 1975 to September 1983 and from December 1999 to December 2006.  He also had periods of verified and unverified reserve duty.    

This appeal initially came before the Board of Veterans' Appeals (Board or BVA) from the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the appeal in September 2013. In October 2015, the Board entered a decision on these issues.

The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the parties submitted a Joint Motion for Partial Remand (Joint Motion) to the Court.  The Joint Motion requested that the Court vacate and remand that part of the October 2015 Board decision which denied entitlement to initial evaluations in excess of 10 percent for degenerative arthritis of the cervical spine and for bicipital tendinitis, left shoulder, and in excess of 20 percent for residuals of a medial meniscus tear of the left knee.  The Joint Motion was granted in January 2017, and incorporated into the Court's Order remanding the appeal.  The claims listed on the title page of this decision now return to the Board.  

The Veteran's claims file is wholly electronic.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the Joint Motion agreed that the report of the February 2014 VA examination did not adequately explain how the examiner concluded that pain and repetitive use would not change the functional status or range of motion of the affected joints, even though the examiner noted that the service-connected disabilities resulted in pain and functional loss.  The Court's Order, with the Joint Motion incorporated, directs VA to seek further clarification of that part of the February 2014 examination report or obtain an explanation as to how the examiner's findings are consistent with that part of the report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").  In light of the fact that more than three years has now elapsed since the February 2014 VA examination at issue, a contemporaneous examination which answers the questions incorporated in the Court's Order should be conducted.

Additionally, the parties agreed that further development of the facts relevant to analysis of referral for extraschedular consideration was required.  A veteran may be entitled to referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) based upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  

The parties noted that some evidence of record suggested that Veteran's service-connected disabilities had effects on his functioning other than those in the ratings criteria specific to the individual disabilities.  The parties specifically noted September 2010 physical therapy records suggesting that the Veteran's sleep was disturbed as a result of pain resulting from the service-connected disabilities in combination.  (It is noted that service connection for posttraumatic stress syndrome,(also claimed as depression, insomnia, and sleep disturbance) has been separately service connected and rated 50 percent disabling.)  Further development of evidence of the collective impact or combined effects of the Veteran's cervical spine, left shoulder, and left knee disabilities presents an exceptional or unusual disability picture to render the schedular rating criteria inadequate.  


Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folder records of the Veteran's VA treatment since February 2014.

2.  Ask the Veteran whether he has obtained any non-VA treatment since February 2014 or whether there are other pertinent records that exist.  This would include other disability determinations, vocational rehabilitation attempts, or other nonclinical records that might be pertinent.  His assistance should be requested as needed to obtain any identified records.  The claims folder should contain documentation of any attempts to obtain records.

3.  The Veteran should be afforded an additional VA orthopedic-type examination to determine the current severity of the service-connected cervical spine, left knee, and left shoulder disabilities at issue in this appeal.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records, and all pertinent evidence of record, have been reviewed.  In accordance with the latest worksheets for rating disabilities of the cervical spine, knee, and (minor) shoulder, the examiner should summarize the Veteran's pertinent medical history and provide a detailed description of the Veteran's current complaints and the nature and extent of each disability at issue.  

Specifically, the examiner should conduct range of motion testing of opposing joints to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing, including before and after repetitive movement.  The examiner should determine whether there is instability of the cervical spine, left shoulder, or left knee.  The examiner should set out in detail functional loss due to pain or weakness, and describe any functional loss resulting from each disability and from the three disabilities considered in combination.  

A complete rationale for any opinions expressed must be provided. 

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.

5.  Then, the issues on appeal should be readjudicated, including consideration of referral for extraschedular evaluation for each disability and for the Veteran's service-connected disabilities in combination.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished with a supplemental statement of the case and afforded the requisite opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




